Rudolph S. Mazzei, Esq. Deputy Town Attorney, Brookhaven
You have asked whether a person may simultaneously serve as a map drafter in the town assessor's office and as assessor in a village within the town.
In the absence of a constitutional or statutory prohibition against dual-officeholding, one person may hold two offices simultaneously unless they are incompatible. The leading case on compatibility of office isPeople ex rel. Ryan v Green, 58 N.Y. 295 (1874). In that case the Court held that two offices are incompatible if one is subordinate to the other or if there is an inherent inconsistency between the two offices. The former can be characterized as "you cannot be your own boss", a status normally easy to see. The latter is not easily characterized, for one must analyze the duties of the two offices to ascertain whether there is an inconsistency. An obvious example is the inconsistency of holding both the office of auditor and the office of director of finance.
There are two subsidiary aspects of compatibility. One is that, although the common law rule of the Ryan case is limited to public offices, the principle equally covers an office and a position of employment or two positions of employment. The other is that, although the positions are compatible, a situation may arise where one has a conflict of interest created by the simultaneous holding of the two positions. In such a situation the conflict is avoided by declining to participate in the disposition of the matter. If such situations are inevitable as opposed to being possibilities, there is an inherent inconsistency in the positions.
The Map Drafter III in the town assessor's office performs highly complex drafting work in the preparation and maintenance of maps used for property tax records, land use, planning, zoning, etc. Additionally, the map drafter researches tax rolls, property tax maps, wills and deeds to resolve questions of property ownership. Additionally, he prepares specialized maps for use in planning decisions, including topographical studies and layouts.
The village assessor is responsible for the assessment of real property for purposes of taxation (Real Property Tax Law, §1402).
In our view, these two functions are completely separate and independent of one another, removing any potential for inconsistency or incompatibility between the duties of the offices.
We conclude that one person may simultaneously serve as map drafter in the town assessor's office and as the village assessor.